DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 8/19/21 and 9/15/20250 have been considered and initialed copies of the PTO-1449s are enclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 Claims 105-117 and 119-131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al US 20120282282 in view of Ab et al US 20120009181, Fishkin et al US 2014/0023665, Dupont et al US 20110206662, Trogden et al US 20120190661, Carrigan et al US 8709432, Schweizer et al WO 2014/205342 (priority to 6/20/13), Green et al British Journal of Clinical Pharmacology vol. 58, p. 119 (2004),), Geraghtry et al US 2009/0162374, Fuchs et al US 20120148577, Narain et al US 20140302014 (priority to 4/8/13), Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014) and Armstrong et al European Journal of Cancer Suppl, 7:450 (2009).  
Lutz et al discloses antibody drug conjugates comprising DM4 linked to an antibody, wherein the antibody can be directed against folate receptor.  The conjugate is administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg (see paragraphs 6-16, 269+ and entire reference).   The reference specifically discloses a conjugate of huMov19 –sulfo-SPDB-DM4 (paragraph 16, example 8 and para. 393 which references Ab et al US 20120009181), wherein huMOV19 comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively).  The conjugate has 2-20 drug moieties (para. 64).  This conjugate is used in the treatment of tumors and the reference specifically discloses the use of targeting the folate receptor for the treatment of ovarian cancer (see summary and paragraphs 132, 264-268).  
The only difference between the instant invention and the reference is the combination with bevacizumab, the antibodies produced by PTA-10772 and PTA-10774, the separate administration of the immunoconjugate and bevacizumab, the steroid in eye drop formulation, the dosages of the immunoconjugate being once every 3 weeks at 6 mg/kg AIBW, the dose of bevacizumab being 15 mg/kg once every 3 weeks, the limitation that at least 75% of cells in a sample have an IHC score or at least 2, the use of the immunoconjugates in second plus lines therapy, that the patient has not been previously treated with bevacizumab and the ovarian cancer being primary platinum refractory or resistant, being platinum sensitive, being recurrent or being epithelial ovarian cancer.
Ab et al also discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 34, 42, 60, 86, 168-230, 239+, 249, 254, 256, 259 and entire reference).  The antibody can be huMOV19, antibody produced by PTA-10772 and PTA-10774 (para. 15).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 168-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and its used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 263+) and that the immunoconjugate can be used in combination with other anti-cancer agents and the administration can be separately (paragraphs 90, 262, 264).   Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The cancers are detected by IHC (para. 244).  The immunoconjugates can be administered to patients who have had the tumor removed (reads on second-line therapy) (para. 252).  
Fishkin et al discloses the treatment of ovarian cancer using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774 and the patent specification discloses the huMOV19 in application 13/003723 (para. 236, 238- 241) (which is Ab et al 20120009181).  Ab et al disclose that huMOV19 comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively). The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 18-21, col. 24-26, col. 27-29, examples 3-6 and entire reference) wherein the cancers include ovarian cancer (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  Carrigan’s invention is centered on increasing the likelihood of effectiveness of a cancer treatment and that the likelihood is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells) (col. 2, lines 15-20, col. 26, lines 35-55).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on separate) (col. 13, lines 25-28, col. 29, lines 15-25).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages.  Green et al discloses the use of ABW (Table 1 shows that the formula for this is the same as for appellant's AIBW) for dosing in obese patients (see entire reference).  Geraghtry et al, Fuchs et al and Narain et al are all cited to show that physicians used AIBW when administering a variety of drugs in obese and adults.  Geraghtry et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering thiotepa (paragraph 84).  Fuchs et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering cyclophosphamide (paragraph 120).  Narain et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering Busulfan (chemotherapeutic) (Table 3, pate 46).  Thus, all of the reference disclose the known use of dosing according to AIBW.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
Armstrong et al discloses that anti-folate receptor antibodies can treat platinum resistant or refractory epithelial ovarian cancers (see entire abstract).
	Since Lutz et al discloses the treatment of ovarian tumors using huMov19 –sulfo-SPDB-DM4 and since Dupont et al disclose the treatment of the same tumors using bevacizumab and that bevacizumab can be used in combination with other anti-cancer agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine huMov19 –sulfo-SPDB-DM4 and bevacizumab for the treatment of ovarian tumors.  The combination is also supported by In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) which states  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of cancers in combination with bevacizumab.  Additionally, the combination of two anti-cancer agents is also supported by Ab et al and that these two agents can be administered separately.   Additionally, since Lutz et al discloses that the conjugate can be administered once every three in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al), it would also have been obvious to use the dosings of Lutz, Ab and Dupont for the administration of the conjugate and bevacizumab.  Additionally, Ab et al discloses that “the administering physician can determine the optimum dosages” and Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages and since dosing according to AIBW is known in the art, it would have obvious in view of the statement in Ab et al to dose according to AIBW.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate.  Furthermore, the conjugate can be used as a second line therapy because Ab et al discloses that the conjugate can be administered to patients who have had the tumor removed.  This also reads on patients who have not had bevacizumab therapy.
	It also would have been obvious to treat platinum resistant or refractory epithelial ovarian cancers and platinum sensitive ovarian cancers because Dupont et al, Schweizer et al and Armstrong et al teaches that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	With respect to the measurement by IHC and at least 75% of the cells have an IHC of at least 2 or 3, Carrigan et al disclose the use of IMGN853 (which is the same immunoconjugate as in the primary reference) in the treatment of ovarian cancers and also discloses that the likelihood of effectiveness of a cancer treatment is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells).  Thus, it also would have obvious to treatment ovarian cancer patients with and IHC score of 2 or 3 and a homogenous cell population of at least 75% to increase the effectiveness of the conjugate.
	The use of antibodies produced by clones PTA-10772 and PTA-10774 is obvious in view of Ab et al which discloses that huMov19 antibodies with applicant’s SEQ ID NOs are produced by said clones.




Claims 105-117 and 119-131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ab et al WO 2011/106528 in view of Fishkin et al US 2014/0023665, Dupont et al US 20110206662, Trogden et al US 20120190661, Carrigan et al US 8709432, Schweizer et al WO 2014/205342 (priority to 6/20/13), Green et al British Journal of Clinical Pharmacology vol. 58, p. 119 (2004), Geraghtry et al US 2009/0162374, Fuchs et al US 20120148577, Narain et al US 20140302014 (priority to 4/8/13), Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014)  and Armstrong et al European Journal of Cancer Suppl, 7:450 (2009).  
Ab et al discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
The only difference between the instant invention and the reference is the combination with bevacizumab, the separate administration of the immunoconjugate and bevacizumab, the steroid in eye drop formulation, the dosages of the immunoconjugate being 6 mg/kg AIBW, the dose of bevacizumab being 15 mg/kg once every 3 weeks, the limitation that at least 75% of cells in a sample have an IHC score or at least 2, that the patient has not been previously treated with bevacizumab and the ovarian cancer being primary platinum refractory or resistant, being platinum sensitive, or being recurrent.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774. The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 18-21, col. 24-26, col. 27-29, examples 3-6 and entire reference) wherein the cancers include ovarian cancer (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  Carrigan’s invention is centered on increasing the likelihood of effectiveness of a cancer treatment and that the likelihood is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells) (col. 2, lines 15-20, col. 26, lines 35-55).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on separate) (col. 13, lines 25-28, col. 29, lines 15-25).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages.  Green et al discloses the use of ABW (Table 1 shows that the formula for this is the same as for appellant's AIBW) for dosing in obese patients (see entire reference).  Geraghtry et al, Fuchs et al and Narain et al are all cited to show that physicians used AIBW when administering a variety of drugs in obese and adults.  Geraghtry et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering thiotepa (paragraph 84).  Fuchs et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering cyclophosphamide (paragraph 120).  Narain et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering Busulfan (chemotherapeutic) (Table 3, pate 46).  Thus, all of the references disclose the known use of dosing according to AIBW.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
Armstrong et al discloses that anti-folate receptor antibodies can treat platinum resistant or refractory epithelial ovarian cancers (see entire abstract).
	Since Ab et al discloses the treatment of ovarian cancers (including epithelial ovarian cacner) using huMov19 –sulfo-SPDB-DM4 and since Dupont et al disclose the treatment of the same tumors using bevacizumab and that bevacizumab can be used in combination with other anti-cancer drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine huMov19 –sulfo-SPDB-DM4 and bevacizumab for the treatment of tumors.  This is supported by In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) which states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of ovarian cancers in combination with bevacizumab. Additionally, since Ab et al discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  Additionally, Ab et al discloses that “the administering physician can determine the optimum dosages” and Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages and since dosing according to AIBW is known in the art, it would have obvious in view of the statement in Ab et al to dose according to AIBW.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum resistant or refractory epithelial ovarian cancers and platinum sensitive ovarian cancers because Dupont et al, Schweizer et al and Armstrong et al teaches that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	With respect to the measurement by IHC and at least 75% of the cells have an IHC of at least 2 or 3, Carrigan et al disclose the use of IMGN853 (which is the same immunoconjugate as in the primary reference) in the treatment of ovarian cancers and also discloses that the likelihood of effectiveness of a cancer treatment is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells).  Thus, it also would have obvious to treatment ovarian cancer patients with and IHC score of 2 or 3 and a homogenous cell population of at least 75% to increase the effectiveness of the conjugate.
	



Claims 105-117 and 119-131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al US 20150132323 (priority to 10/8/2013) in view of Fishkin et al US 2014/0023665, Dupont et al US 20110206662, Trogden et al US 20120190661, Carrigan et al US 8709432, Schweizer et al WO 2014/205342 (priority to 6/20/13) and Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014).
Lutz et al discloses methods of treating tumors using immunoconjugates of huMov19-sulfo-SPDB-DM4 wherein the dose administered is AIBW dosing and wherein the dose can be 5 mg/kg or 6 mg/kg AIBW and the conjugate can be administered once every 3 weeks and can be administered in combination with other therapeutics (summary, para, 9, 13, 15-22, 65-73, 104+, 124+, 143-163, 174-175, 178 and examples and entire reference).  The reference specifically mention prednisone (reads on steroid) (para 95).   huMov19 contains CDRs of SEQ ID NO. 6-10 and 12 (which are the same as applicant’s CDRs of SEQ ID NO. 6-10 and 12), VH and VL of SEQ ID NO. 3 and 5 which are the same as applicant’s SEQ ID NO. 3 and 5) and HC and LC of SEQ ID NO. 13 and 15 (which are the same as applicant’s SEQ ID NO. 13 and 15). The reference also discloses that huMOV19 can be antibodies produced by PTA-10772 and PTA-10774 (para 105).  The reference also discloses the cancers being detected by IHC and the IHC score being at levels 2 or 3 (para. 23, 167-168).  The cancers to be treated include ovarian, platinum resistant or refractory epithelial ovarian cancers (para. 22-23, 65, 166-167).  The conjugate can be administered to patients who have had the tumor removed and this reads on second line therapy and patients who have not had bevacizumab therapy (para. 169).  When used in combination therapy, the compounds can be administered at the same time or separately (para. 175).  The conjugate has 2-8 drgus per conjugate (para. 133).
The only difference between the instant invention and the reference is the combination with bevacizumab, the steroid in eye drop formulation, the dose of bevacizumab being 15 mg/kg once every 3 weeks, the limitation that at least 75% of cells in a sample, that the patient has not been previously treated with bevacizumab and the ovarian cancer being platinum sensitive or recurrent.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774.  The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 18-21, col. 24-26, col. 27-29, examples 3-6 and entire reference) wherein the cancers include ovarian cancer (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  Carrigan’s invention is centered on increasing the likelihood of effectiveness of a cancer treatment and that the likelihood is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells) (col. 2, lines 15-20, col. 26, lines 35-55).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on separate) (col. 13, lines 25-28, col. 29, lines 15-25).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
Since Lutz et al discloses the treatment of ovarian, platinum resistant or refractory epithelial ovarian cancers using huMov19 –sulfo-SPDB-DM4 and since Dupont et al disclose the treatment of the same types of tumors using bevacizumab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine huMov19 –sulfo-SPDB-DM4 and bevacizumab for the treatment of tumors because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of cancers in combination with bevacizumab. Additionally, since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (within the purview of one skilled in the art), it would also have been obvious to use the dosings of Dupont for the administration of bevacizumab.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate.  Furthermore, the conjugate can be used as a second line therapy because the primary reference discloses that the conjugate can be administered to patients who have had the tumor removed.  This also reads on patients who have not had bevacizumab therapy.
	It also would have been obvious to treat platinum resistant or refractory epithelial ovarian cancers and platinum sensitive ovarian cancers because Dupont et al and Schweizer et al teach that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	With respect to the measurement by IHC and at least 75% of the cells have an IHC of at least 2 or 3, Carrigan et al disclose the use of IMGN853 (which is the same immunoconjugate as in the primary reference) in the treatment of ovarian cancers and also discloses that the likelihood of effectiveness of a cancer treatment is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells).  Thus, it also would have obvious to treatment ovarian cancer patients with and IHC score of 2 or 3 and a homogenous cell population of at least 75% to increase the effectiveness of the conjugate.




Claims 105-117 and 119-131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al US 20150297744 in view of Fishkin et al US 2014/0023665, Dupont et al US 20110206662, Trogden et al US 20120190661, Schweizer et al WO 2014/205342 (priority to 6/20/13) and Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014).
Lutz et al discloses methods of using IMGN853 (which is the same conjugate in applicant’s claim 105 and the antibody clones are from the clones of applicant’s claim 109) for treating ovarian cancer which express FOLR1, (epithelial ovarian cancer (EOC), platinum resistant, relapsed or refractory EOC) (summary, para 40, 104, 106, 121, 148 and entire reference and examples).  The dose of IMGN853 can be 6 mg/kg AIBW (para 20, 112, 203, 205).  IMGN853 is administered once every three weeks (para 206).  The expression of FOLR1 is measured by immunohistochemistry and the IHC score for ovarian cancer is 2 homo or higher or 3 homo or higher and the FOLR1 expression can also be determined using focal staining wherein homogeneous (homo) staining is 75% or greater (para 41, 212-213).  IMGN853 can be used in combination with steroids (para 42 or other anti-cancer drugs (para 45, 220).  When IMGN853 is administered as a combination therapy, IMGN853 and the other anti-cancer agent can be administered separately (para 221).  The drug loading if 2-8 drugs per conjugate (para 176).  The subject to be treated can have the tumor removed (reads on second line therapy) (para 215).  
The only difference between the instant invention and the reference is the combination with bevacizumab, the steroid in eye drop formulation, the dose of bevacizumab being 15 mg/kg once every 3 weeks, that the patient has not been previously treated with bevacizumab and the ovarian cancer being platinum sensitive or recurrent.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774.  The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
Since Lutz et al discloses methods of using IMGN853 (which is the same conjugate in applicant’s claims) for treating ovarian cancer which express FOLR1, (epithelial ovarian cancer (EOC), platinum resistant, relapsed or refractory EOC) and since Dupont et al disclose the treatment of the same types of tumors using bevacizumab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine IMGN853 and bevacizumab for the treatment of tumors because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of cancers in combination with bevacizumab.  This is also further supported by Lutz which discloses combination therapy using IMGN853.  Additionally, since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (within the purview of one skilled in the art), it would also have been obvious to use the dosings of Dupont for the administration of bevacizumab.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate.  Furthermore, the conjugate can be used as a second line therapy because Lutz et al discloses that the conjugate can be administered to patients who have had the tumor removed.  This also reads on patients who have not had bevacizumab therapy.
	It also would have been obvious to treat platinum sensitive ovarian cancers because Dupont et al and Schweizer et al teach that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Nonstatutory double patenting over US 9133275 or US 9670280 or US 9598490
Claims 105-117 and 119-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17, 20-35, 38-40 of Ab et al US Patent No. 9133275 or claims 18-27, 33, 37-38, 40-41, 43-54, 59-64 and 69-70 of US Patent No. 9670280 or claims 1-13, 18-40 of US Patent 9598490 in view of Fishkin et al US 2014/0023665, Ab et al WO 2011/106528,  Dupont et al US 20110206662, Trogden et al US 20120190661, Carrigan et al US 8709432, Schweizer et al WO 2014/205342 (priority to 6/20/13), Green et al British Journal of Clinical Pharmacology vol. 58, p. 119 (2004), Geraghtry et al US 2009/0162374, Fuchs et al US 20120148577, Narain et al US 20140302014 (priority to 4/8/13), Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014) and Armstrong et al European Journal of Cancer Suppl, 7:450 (2009).  
Patents 9133275 and 9670280 claim methods for treating cancers using immunoconjugates comprising anti-folate receptor antibodies linked through a variety of linked including sulfo-SPDB to maytansinoids (including DM4). (note: CDRs of SEQ ID NO. 1-3 and 7-9 (applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(applicant’s SEQ ID NO. 13 and 15, respectively). The conjugate has 3-4 drugs per conjugate and the combination with a second anti-cancer agent (patent ‘275). The conjugate has 1-10 drugs (patent ‘280). 
Patent 9598490 claims immunoconjugates comprising anti-folate receptor antibodies linked through a variety of linked including sulfo-SPDB to maytansinoids (including DM4). (note: CDRs of SEQ ID NO. 1-3 and 7-9 (applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(applicant’s SEQ ID NO. 13 and 15, respectively). The conjugate has 1-10 drugs per conjugate.   In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in combination with other anti-cancer agents for the treatment of ovarian cancer (epithelial ovarian cancer) (col. 8, lines 48-58 and Example 17), which is the same in the instant application. 
The only difference between the instant invention and the reference is the combination with bevacizumab, the separate administration of the immunoconjugate and bevacizumab, the steroid in eye drop formulation, the dosages of the immunoconjugate being administered once every three weeks, a dose of  6 mg/kg AIBW, the dose of bevacizumab being 15 mg/kg once every 3 weeks, the limitation that at least 75% of cells in a sample have an IHC score or at least 2, that the patient has not been previously treated with bevacizumab and the ovarian cancer being primary platinum refractory or resistant, being platinum sensitive, or being recurrent.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774. The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Ab et al (‘528) discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 18-21, col. 24-26, col. 27-29, examples 3-6 and entire reference) wherein the cancers include ovarian cancer (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  Carrigan’s invention is centered on increasing the likelihood of effectiveness of a cancer treatment and that the likelihood is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells) (col. 2, lines 15-20, col. 26, lines 35-55).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on separate) (col. 13, lines 25-28, col. 29, lines 15-25).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages.  Green et al discloses the use of ABW (Table 1 shows that the formula for this is the same as for appellant's AIBW) for dosing in obese patients (see entire reference).  Geraghtry et al, Fuchs et al and Narain et al are all cited to show that physicians used AIBW when administering a variety of drugs in obese and adults.  Geraghtry et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering thiotepa (paragraph 84).  Fuchs et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering cyclophosphamide (paragraph 120).  Narain et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering Busulfan (chemotherapeutic) (Table 3, pate 46).  Thus, all of the references disclose the known use of dosing according to AIBW.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
Armstrong et al discloses that anti-folate receptor antibodies can treat platinum resistant or refractory epithelial ovarian cancers (see entire abstract).
	Since the patents claim the treatment of ovarian cancers using huMov19 –sulfo-SPDB-DM4 and since Dupont et al disclose the treatment of the same tumors using bevacizumab and that bevacizumab can be used in combination with other anti-cancer drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine huMov19 –sulfo-SPDB-DM4 and bevacizumab for the treatment of tumors.  This is supported by In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) which states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of ovarian cancers in combination with bevacizumab. Additionally, since Ab et al  ‘528 discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al, ‘528), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  Additionally, Ab et al ‘528 discloses that “the administering physician can determine the optimum dosages” and Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages and since dosing according to AIBW is known in the art, it would have obvious in view of the statement in Ab et al to dose according to AIBW.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum resistant or refractory epithelial ovarian cancers and platinum sensitive ovarian cancers because Dupont et al, Schweizer et al and Armstrong et al teaches that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	With respect to the measurement by IHC and at least 75% of the cells have an IHC of at least 2 or 3, Carrigan et al disclose the use of IMGN853 (which is the same immunoconjugate as in the primary reference) in the treatment of ovarian cancers and also discloses that the likelihood of effectiveness of a cancer treatment is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells).  Thus, it also would have obvious to treatment ovarian cancer patients with and IHC score of 2 or 3 and a homogenous cell population of at least 75% to increase the effectiveness of the conjugate.


Claims 105-117 and 119-131 are directed to an invention not patentably distinct from claims 12-17, 20-35, 38-40 of commonly assigned US Patent NO. 9133275 or claims 18-27, 33, 37-38, 40-41, 43-54, 59-64 and 69-70 of US Patent No. 9670280 or claims 1-13, 18-40 of US Patent 9598490. Specifically, the reasons have been discussed above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned 9133275 or 9670280 or  9598490, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the appellant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the appellant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.


Nonstatutory double patenting over US 8557966 or US 9670279 or US 9670278
Claims 105-117 and 119-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 and 18-20 of Ab et al US Patent No. 8557966 or claims 1-68, 73-75, 78, 80-108 and 110-118 of US 9670279 or claims 1-56, 61-63, 66-96 and 99-104 of US 9670278 in view of Fishkin et al US 2014/0023665, Ab et al WO 2011/106528,  Dupont et al US 20110206662, Trogden et al US 20120190661, Carrigan et al US 8709432, Schweizer et al WO 2014/205342 (priority to 6/20/13), Green et al British Journal of Clinical Pharmacology vol. 58, p. 119 (2004), Geraghtry et al US 2009/0162374, Fuchs et al US 20120148577, Narain et al US 20140302014 (priority to 4/8/13), Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014) and Armstrong et al European Journal of Cancer Suppl, 7:450 (2009).  
US 8557966 claims immunoconjugates comprising anti-folate receptor antibodies linked through a variety of linked including sulfo-SPDB to maytansinoids (including DM4). (note: CDRs of SEQ ID NO. 1-3 and 7-9 (applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(applicant’s SEQ ID NO. 13 and 15, respectively).  The antibodies are also produced by PTA-10072 and PTA-10074.  Thus, the patent claims are directed to huMov19 –sulfo-SPDB-DM4, which is applicant’s conjugate.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of ovarian cancer and in combination with other anti-cancer agents (col. 54-57). 
US 9670279 claims immunoconjugates comprising anti-folate receptor antibodies linked through a variety of linked including sulfo-SPDB to maytansinoids (including DM4). (note: CDRs of SEQ ID NO. 1-3 and 7-9 (applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(applicant’s SEQ ID NO. 13 and 15, respectively).  The antibodies are also produced by PTA-10072 and PTA-10074.  Thus, the patent claims are directed to huMov19 –sulfo-SPDB-DM4, which is applicant’s conjugate.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of ovarian cancer and in combination with other anti-cancer agents (col. 56-58). 
US 9670278 claims immunoconjugates comprising anti-folate receptor antibodies linked through a variety of linked including sulfo-SPDB to maytansinoids (including DM4). (note: CDRs of SEQ ID NO. 1-3 and 7-9 (applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(applicant’s SEQ ID NO. 13 and 15, respectively).  The antibodies are also produced by PTA-10072 and PTA-10074.  Thus, the patent claims are directed to huMov19 –sulfo-SPDB-DM4, which is applicant’s conjugate.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of ovarian cancer and in combination with other anti-cancer agents (col. 56-58). 
The only difference between the instant invention and the patent claims is the combination with bevacizumab, the separate administration of the immunoconjugate and bevacizumab, the steroid in eye drop formulation, the dosages of the immunoconjugate being administered once every three weeks, a dose of  6 mg/kg AIBW, the dose of bevacizumab being 15 mg/kg once every 3 weeks, the limitation that at least 75% of cells in a sample have an IHC score or at least 2, that the patient has not been previously treated with bevacizumab and the ovarian cancer being primary platinum refractory or resistant, being platinum sensitive, or being recurrent.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774. The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Ab et al (‘528) discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 18-21, col. 24-26, col. 27-29, examples 3-6 and entire reference) wherein the cancers include ovarian cancer (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  Carrigan’s invention is centered on increasing the likelihood of effectiveness of a cancer treatment and that the likelihood is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells) (col. 2, lines 15-20, col. 26, lines 35-55).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on separate) (col. 13, lines 25-28, col. 29, lines 15-25).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages.  Green et al discloses the use of ABW (Table 1 shows that the formula for this is the same as for appellant's AIBW) for dosing in obese patients (see entire reference).  Geraghtry et al, Fuchs et al and Narain et al are all cited to show that physicians used AIBW when administering a variety of drugs in obese and adults.  Geraghtry et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering thiotepa (paragraph 84).  Fuchs et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering cyclophosphamide (paragraph 120).  Narain et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering Busulfan (chemotherapeutic) (Table 3, pate 46).  Thus, all of the references disclose the known use of dosing according to AIBW.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
Armstrong et al discloses that anti-folate receptor antibodies can treat platinum resistant or refractory epithelial ovarian cancers (see entire abstract).
	Since the patent claims the treatment of ovarian cancers using huMov19 –sulfo-SPDB-DM4 and since Dupont et al disclose the treatment of the same tumors using bevacizumab and that bevacizumab can be used in combination with other anti-cancer drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine huMov19 –sulfo-SPDB-DM4 and bevacizumab for the treatment of tumors.  This is supported by In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) which states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of ovarian cancers in combination with bevacizumab. Additionally, since Ab et al  ‘528 discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al, ‘528), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  Additionally, Ab et al ‘528 discloses that “the administering physician can determine the optimum dosages” and Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages and since dosing according to AIBW is known in the art, it would have obvious in view of the statement in Ab et al to dose according to AIBW.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum resistant or refractory epithelial ovarian cancers and platinum sensitive ovarian cancers because Dupont et al, Schweizer et al and Armstrong et al teaches that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	With respect to the measurement by IHC and at least 75% of the cells have an IHC of at least 2 or 3, Carrigan et al disclose the use of IMGN853 (which is the same immunoconjugate as in the primary reference) in the treatment of ovarian cancers and also discloses that the likelihood of effectiveness of a cancer treatment is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells).  Thus, it also would have obvious to treatment ovarian cancer patients with and IHC score of 2 or 3 and a homogenous cell population of at least 75% to increase the effectiveness of the conjugate.

Claims 105-117 and 119-121 are directed to an invention not patentably distinct from claims 2-11 and 18-20 of commonly assigned US 8557966 or claims 1-68, 73-75, 78, 80-108 and 110-118 of commonly assigned US 9670279 or claims 1-56, 61-63, 66-96 and 99-104 of commonly assigned US 9670278. Specifically, the reasons have been discussed above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned US 8557966, US 9670279 or US 9670278, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the appellant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the appellant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.


Nonstatutory double patenting over US 11,198,736 or US 10,017,578
Claims 105-117 and 119-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11,198,736 or claims 1-29 of US Patent No. 10,017,578 in view of Fishkin et al US 2014/0023665, Ab et al WO 2011/106528,  Dupont et al US 20110206662, Trogden et al US 20120190661, Schweizer et al WO 2014/205342 (priority to 6/20/13), Green et al British Journal of Clinical Pharmacology vol. 58, p. 119 (2004), Geraghtry et al US 2009/0162374, Fuchs et al US 20120148577, Narain et al US 20140302014 (priority to 4/8/13) and Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014). 
The claims of patent 11,198,736 are directed to methods of identifying an ovarian cancer (platinum resistant, relapsed or refractory, epithelial ovarian cancer) using immunohistochemistry wherein IHC staining of 2 or higher in greater than 75% of the cells identifies the patient as likely to respond to active agent and then administering the active agent which is the same immunoconjugate as claimed in the instant set of claims. Patent SEQ ID NO. 47 contains applicant’s SEQ ID NO. 6-8 and patent SEQ ID NO. 45 contains applicant’s SEQ ID NO. 9, 10 and 12.
The claims of patent 10,017,578 are directed to methods of treating ovarian cancer (platinum resistant, relapsed or refractory, epithelial ovarian cancer) using the same immunoconjugate as claimed in the instant set of claims wherein the patient to be treated is identified using immunohistochemistry wherein IHC staining of 2 or 3 in greater than 75% of the cells identifies the patient as likely to respond to immunoconjugate.  Patent SEQ ID NO. 47 contains applicant’s SEQ ID NO. 6-8 and patent SEQ ID NO. 45 contains applicant’s SEQ ID NO. 9, 10 and 12.
The only difference between the instant invention and the reference is the combination with bevacizumab, the separate administration of the immunoconjugate and bevacizumab, the steroid in eye drop formulation, the dosages of the immunoconjugate being administered once every three weeks, a dose of  6 mg/kg AIBW, the dose of bevacizumab being 15 mg/kg once every 3 weeks, that the patient has not been previously treated with bevacizumab, the lines of therapy, the antibodies of claim 109 and the ovarian cancer being platinum sensitive or recurrent.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774. The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Ab et al (‘528) discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages.  Green et al discloses the use of ABW (Table 1 shows that the formula for this is the same as for appellant's AIBW) for dosing in obese patients (see entire reference).  Geraghtry et al, Fuchs et al and Narain et al are all cited to show that physicians used AIBW when administering a variety of drugs in obese and adults.  Geraghtry et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering thiotepa (paragraph 84).  Fuchs et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering cyclophosphamide (paragraph 120).  Narain et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering Busulfan (chemotherapeutic) (Table 3, pate 46).  Thus, all of the references disclose the known use of dosing according to AIBW.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
	Since the patents claim the treatment of ovarian cancer (platinum resistant, relapsed or refractory, epithelial ovarian cancer)  using the same immunoconjugate as applicant  and identifying the patient to be treated using an IHC score of 2 or higher in greater than 75% of the cells and since Dupont et al disclose the treatment of the same tumors using bevacizumab and that bevacizumab can be used in combination with other anti-cancer drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the immunoconjugate of the patents and bevacizumab for the treatment of tumors.  This is supported by In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) which states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of ovarian cancers in combination with bevacizumab. Additionally, since Ab et al  ‘528 discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al, ‘528), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  Additionally, Ab et al ‘528 discloses that “the administering physician can determine the optimum dosages” and Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages and since dosing according to AIBW is known in the art, it would have obvious in view of the statement in Ab et al to dose according to AIBW.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum sensitive ovarian cancers because Dupont et al and Schweizer et al teach that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	Furthermore, since Ab et al discloses that the immunoconjugates can be administered after tumor removal, and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  Ab et al also disclose that the clones of applicant’s claim 109 produce the antibodies used in the patent claims.
	
Claims 105-117 and 119-131 are directed to an invention not patentably distinct from claims 1-28 of commonly assigned US Patent No. 11,198,736 or claims 1-29 of commonly assigned US Patent No. 10,017,578. Specifically, the reasons have been discussed above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned US Patent No. 11,198,736 or US Patent No. 10,017,578, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the appellant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the appellant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.


Nonstatutory double patenting over US 11,135,305 or US 8709432
Claims 105-117 and 119-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11,135,305 or claims 1-10, 12-13, 15-40, 42-43 and 45 of US Patent No. 8,709,432 in view of Fishkin et al US 2014/0023665, Ab et al WO 2011/106528,  Dupont et al US 20110206662, Trogden et al US 20120190661, Schweizer et al WO 2014/205342 (priority to 6/20/13), Green et al British Journal of Clinical Pharmacology vol. 58, p. 119 (2004), Geraghtry et al US 2009/0162374, Fuchs et al US 20120148577, Narain et al US 20140302014 (priority to 4/8/13) and Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014). 
The claims of patent 11,135,305 are directed to treating ovarian cancer using the same immunoconjugate as currently claimed wherein the conjugate is administered to patients with an IHC score of 2 or 3 and wherein 75% or greater of the cells have FOLR1 staining uniformity.  
The claims of 8,709,432 are directed to increasing the efficiency of ovarian cancer treatment using the same immunoconjugate as currently claimed wherein the conjugate is administered to patients with an IHC score of 2 or 3 and wherein FOLR1 staining uniformity is homogeneous.
The only difference between the instant invention and the reference is the combination with bevacizumab, the separate administration of the immunoconjugate and bevacizumab, the steroid in eye drop formulation, the dosages of the immunoconjugate being administered once every three weeks, a dose of  6 mg/kg AIBW, the dose of bevacizumab being 15 mg/kg once every 3 weeks, that the patient has not been previously treated with bevacizumab, the lines of therapy, the drug loading and the ovarian cancer being primary platinum refractory or resistant, being platinum sensitive, being recurrent or being epithelial ovarian cancer.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774. The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Ab et al (‘528) discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages.  Green et al discloses the use of ABW (Table 1 shows that the formula for this is the same as for appellant's AIBW) for dosing in obese patients (see entire reference).  Geraghtry et al, Fuchs et al and Narain et al are all cited to show that physicians used AIBW when administering a variety of drugs in obese and adults.  Geraghtry et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering thiotepa (paragraph 84).  Fuchs et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering cyclophosphamide (paragraph 120).  Narain et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering Busulfan (chemotherapeutic) (Table 3, pate 46).  Thus, all of the references disclose the known use of dosing according to AIBW.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
	Since the patents claim treating ovarian cancer using the same immunoconjugate as currently claimed wherein the conjugate is administered to patients with an IHC score of 2 or 3 and since Dupont et al disclose the treatment of the same tumors using bevacizumab and that bevacizumab can be used in combination with other anti-cancer drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the immunoconjugate of the patents and bevacizumab for the treatment of tumors.  This is supported by In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) which states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of ovarian cancers in combination with bevacizumab. Additionally, since Ab et al  ‘528 discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al, ‘528), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  Additionally, Ab et al ‘528 discloses that “the administering physician can determine the optimum dosages” and Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages and since dosing according to AIBW is known in the art, it would have obvious in view of the statement in Ab et al to dose according to AIBW.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum sensitive ovarian cancers because Dupont et al and Schweizer et al teach that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	Furthermore, since Ab et al discloses that the immunoconjugates can be administered after tumor removal, and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  Ab et al also disclose that the clones of applicant’s claim 109 produce the antibodies used in the patent claims.

Claims 105-117 and 119-131 are directed to an invention not patentably distinct from claims 1-28 of commonly assigned US Patent No. 11,135,305 or claims 1-10, 12-13, 15-40, 42-43 and 45 of commonly assigned US Patent No. 8,709,432. Specifically, the reasons have been discussed above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned US Patent No. 11,135,305 or assigned US Patent No. 8,709,432 discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the appellant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the appellant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.


Nonstatutory Double Patenting over US 11,033,564
Claims 105-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 11,033,564.
This is the parent of the instant application.  Therefore, all of the SEQ ID NO. are the same.
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is that the method claims are directed to a triple combination (conjugate, bevacizumab and carboplatin) whereas the methods of the instant application are directed to a double combination (conjugate and bevacizumab).  Since the method claims of the instant application as claimed in open language (i.e. comprising), the methods of the instant application are not solely limited to the double combination.


Nonstatutory Double Patenting over US 10,172,875
Claims 105-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent No. 10,172,875 in view of Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014). 
This is the grandparent of the instant application.  Therefore, all of the SEQ ID NO. are the same.
	The patent claims are directed to methods of treating ovarian cancers (platinum resistant epithelial ovarian cancer, platinum sensitive ovarian cancer, platinum resistant or refractory ovarian cancer) using the same immunoconjugate as the instant application in combination with bevacizumab wherein the patient has or has not been treated with bevacizumab.  The doses of the conjugate and bevacizumab and dosing regimes are the same as in the instant application. The patent claims are also directed to determining IHC score and percent staining of cells and include IHC of 2 or 4 and wherein the cells have at least 75% of cell stained.  
	The only difference between the patent claims and the instant set of claims is the treatment of recurrent ovarian cancers.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
	Since Marchetti et al discloses the use of ant-folate drugs for the treatment of recurrent ovarian cancer and since the conjugates of the patent are anti-folate drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conjugates of the patent to treat recurrent ovarian cancer.

Provisional Nonstatutory double patenting over 14/509809
Claims 105-117 and 119-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 225-227, 229-237, 239-257, 259-340 and 353-354 of application no 14/509809 in view of Ab et al WO 2011/106528, Fishkin et al US 2014/0023665 (priority to 4/18/2011), Dupont et al US 20110206662, Trogden et al US 20120190661, Carrigan et al US 8709432, Schweizer et al WO 2014/205342 (priority to 6/20/13) and Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014).
The patent application claims methods of treating ovarian cancer (epithelial, platinum resistant, relapsed or refractory) using immunoconjugates comprising anti-folate receptor antibodies linked through a variety of linkers including sulfo-SPDB to maytansinoids (including DM4). (note:).  huMov19 –sulfo-SPDB-DM4.  huMov19 contains CDRs of SEQ ID NO. 6-10 and 12 (which are the same as applicant’s CDRs of SEQ ID NO. 6-10 and 12), VH and VL of SEQ ID NO. 3 and 5 which are the same as applicant’s SEQ ID NO. 3 and 5) and HC and LC of SEQ ID NO. 13 and 15 (which are the same as applicant’s SEQ ID NO. 13 and 15). The reference also claims that huMOV19 can be antibodies produced by PTA-10772 and PTA-10774. The dosages are 6 mg/kg AIBW.  The drugs per conjugate are 1-10. Claims 307-310 are directed to  IHC scores of 2 or 3 homo (i.e.homogenous) or hetero (heterologous).
The only difference between the claimed invention and the reference is combination with bevacizumab and steroid, the steroid in eye drop formulation and the dose of bevacizumab being 15 mg/kg once every 3 weeks, the separate administration, the limitation that at least 75% of cells in a sample have an IHC score or at least 2, the use of the immunoconjugates in second plus lines therapy, that the patient has not been previously treated with bevacizumab and the ovarian cancer being platinum sensitive or recurrent.
Ab et al discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
Fishkin et al discloses the treatment of ovarian cancer using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774 and the patent specification discloses the huMOV19 in application 13/003723 (para. 236, 238- 241) (which is Ab et al 20120009181).  Ab et al disclose that huMOV19 comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively). The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 18-21, col. 24-26, col. 27-29, examples 3-6 and entire reference) wherein the cancers include ovarian cancer (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  Carrigan’s invention is centered on increasing the likelihood of effectiveness of a cancer treatment and that the likelihood is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells) (col. 2, lines 15-20, col. 26, lines 35-55).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on separate) (col. 13, lines 25-28, col. 29, lines 15-25).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
	Since the patent application claims methods of treating ovarian cancer (epithelial, platinum resistant, relapsed or refractory) using huMov19 –sulfo-SPDB-DM4 and since Dupont et al disclose the treatment of the same tumors tumors using bevacizumab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine huMov19 –sulfo-SPDB-DM4 and bevacizumab for the treatment of tumors because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of cancers in combination with bevacizumab. Additionally, since Ab et al  ‘528 discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al, ‘528), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum sensitive ovarian cancers because Dupont et al and Schweizer et al teaches that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	With respect to the measurement by IHC and at least 75% of the cells have an IHC of at least 2 or 3, Carrigan et al disclose the use of IMGN853 (which is the same immunoconjugate as in the primary reference) in the treatment of ovarian cancers and also discloses that the likelihood of effectiveness of a cancer treatment is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells).  Thus, it also would have obvious to treatment ovarian cancer patients with and IHC score of 2 or 3 and a homogenous cell population of at least 75% to increase the effectiveness of the conjugate.
	This is a provisional rejection as the claims have not been patented.


Claims 105-117 and 119-131 are directed to an invention not patentably distinct from claims  1, 225-227, 229-237, 239-257, 259-340 and 353-354 of commonly assigned 14509809. Specifically, the reasons have been discussed above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned US 14509809, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the appellant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the appellant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.



Provisional Nonstatutory double patenting over 17463156
Claims 105-117 and 119-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 97-115 of reference application No. 17463156 in view of Fishkin et al US 2014/0023665, Ab et al WO 2011/106528,  Dupont et al US 20110206662, Trogden et al US 20120190661, Schweizer et al WO 2014/205342 (priority to 6/20/13), Green et al British Journal of Clinical Pharmacology vol. 58, p. 119 (2004), Geraghtry et al US 2009/0162374, Fuchs et al US 20120148577, Narain et al US 20140302014 (priority to 4/8/13) and Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014). 
This is a provisional rejection as the claims have not been patented.
The claims of patent application are directed to treating ovarian cancer using the same immunoconjugate as currently claimed wherein the conjugate is administered to patients with an IHC score of 2 or 3 and wherein 75% or greater of the cells have FOLR1 staining uniformity.  
The only difference between the instant invention and the reference is the combination with bevacizumab, the separate administration of the immunoconjugate and bevacizumab, the steroid in eye drop formulation, the dosages of the immunoconjugate being administered once every three weeks, a dose of  6 mg/kg AIBW, the dose of bevacizumab being 15 mg/kg once every 3 weeks, that the patient has not been previously treated with bevacizumab, the lines of therapy, the drug loading and the ovarian cancer being primary platinum refractory or resistant, being platinum sensitive, being recurrent or being epithelial ovarian cancer.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774. The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Ab et al discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages.  Green et al discloses the use of ABW (Table 1 shows that the formula for this is the same as for appellant's AIBW) for dosing in obese patients (see entire reference).  Geraghtry et al, Fuchs et al and Narain et al are all cited to show that physicians used AIBW when administering a variety of drugs in obese and adults.  Geraghtry et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering thiotepa (paragraph 84).  Fuchs et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering cyclophosphamide (paragraph 120).  Narain et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering Busulfan (chemotherapeutic) (Table 3, pate 46).  Thus, all of the references disclose the known use of dosing according to AIBW.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
	Since the patent application claims treating ovarian cancer using the same immunoconjugate as currently claimed wherein the conjugate is administered to patients with an IHC score of 2 or 3 and since Dupont et al disclose the treatment of the same tumors using bevacizumab and that bevacizumab can be used in combination with other anti-cancer drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the immunoconjugate of the patents and bevacizumab for the treatment of tumors.  This is supported by In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) which states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of ovarian cancers in combination with bevacizumab. Additionally, since Ab et al  ‘528 discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al, ‘528), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  Additionally, Ab et al ‘528 discloses that “the administering physician can determine the optimum dosages” and Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages and since dosing according to AIBW is known in the art, it would have obvious in view of the statement in Ab et al to dose according to AIBW.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum sensitive ovarian cancers because Dupont et al and Schweizer et al teach that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	Furthermore, since Ab et al discloses that the immunoconjugates can be administered after tumor removal, and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  Ab et al also disclose that the clones of applicant’s claim 109 produce the antibodies used in the patent claims.


Provisional Nonstatutory double patenting over 16/934,143
Claims 105-117 and 119-131 are provisoinally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 128-168 of Application No. 16/934,143 in view of Fishkin et al US 2014/0023665, Ab et al WO 2011/106528,  Dupont et al US 20110206662, Trogden et al US 20120190661, Carrigan et al US 8709432, Schweizer et al WO 2014/205342 (priority to 6/20/13), Green et al British Journal of Clinical Pharmacology vol. 58, p. 119 (2004), Geraghtry et al US 2009/0162374, Fuchs et al US 20120148577, Narain et al US 20140302014 (priority to 4/8/13), Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014) and Armstrong et al European Journal of Cancer Suppl, 7:450 (2009).  
This is a provisional rejection as the claims have not been patented.
The patent application claims immunoconjugates comprising anti-folate receptor antibodies linked through a variety of linked including sulfo-SPDB to maytansinoids (including DM4). (note: CDRs of SEQ ID NO. 1-3 and 7-9 (applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(applicant’s SEQ ID NO. 13 and 15, respectively).  The antibodies are also produced by PTA-10072 and PTA-10074.  Thus, the patent claims are directed to huMov19 –sulfo-SPDB-DM4, which is applicant’s conjugate.  The patent application also claims methods of using the conjugate for the treatment of ovarian cancer.
The only difference between the instant invention and the patent claims is the combination with bevacizumab, the separate administration of the immunoconjugate and bevacizumab, the steroid in eye drop formulation, the dosages of the immunoconjugate being administered once every three weeks, a dose of  6 mg/kg AIBW, the dose of bevacizumab being 15 mg/kg once every 3 weeks, the limitation that at least 75% of cells in a sample have an IHC score or at least 2, that the patient has not been previously treated with bevacizumab and the ovarian cancer being primary platinum refractory or resistant, being platinum sensitive, or being recurrent.
Fishkin et al discloses the treatment of ovarian cancers using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774. The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Ab et al discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 18-21, col. 24-26, col. 27-29, examples 3-6 and entire reference) wherein the cancers include ovarian cancer (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  Carrigan’s invention is centered on increasing the likelihood of effectiveness of a cancer treatment and that the likelihood is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells) (col. 2, lines 15-20, col. 26, lines 35-55).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on separate) (col. 13, lines 25-28, col. 29, lines 15-25).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages.  Green et al discloses the use of ABW (Table 1 shows that the formula for this is the same as for appellant's AIBW) for dosing in obese patients (see entire reference).  Geraghtry et al, Fuchs et al and Narain et al are all cited to show that physicians used AIBW when administering a variety of drugs in obese and adults.  Geraghtry et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering thiotepa (paragraph 84).  Fuchs et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering cyclophosphamide (paragraph 120).  Narain et al discloses the use of dosing according to adjusted ideal body weight or actual body weight (whichever is lower) when administering Busulfan (chemotherapeutic) (Table 3, pate 46).  Thus, all of the references disclose the known use of dosing according to AIBW.
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
Armstrong et al discloses that anti-folate receptor antibodies can treat platinum resistant or refractory epithelial ovarian cancers (see entire abstract).
	Since the patent application claims the treatment of ovarian cancers using huMov19 –sulfo-SPDB-DM4 and since Dupont et al disclose the treatment of the same tumors using bevacizumab and that bevacizumab can be used in combination with other anti-cancer drugs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine huMov19 –sulfo-SPDB-DM4 and bevacizumab for the treatment of tumors.  This is supported by In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) which states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of ovarian cancers in combination with bevacizumab. Additionally, since Ab et al  ‘528 discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al, ‘528), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  Additionally, Ab et al ‘528 discloses that “the administering physician can determine the optimum dosages” and Green, Geraghtry et al, Fuchs et al and Narain et al all disclose the use of AIBW to determine dosages and since dosing according to AIBW is known in the art, it would have obvious in view of the statement in Ab et al to dose according to AIBW.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum resistant or refractory epithelial ovarian cancers and platinum sensitive ovarian cancers because Dupont et al, Schweizer et al and Armstrong et al teaches that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	With respect to the measurement by IHC and at least 75% of the cells have an IHC of at least 2 or 3, Carrigan et al disclose the use of IMGN853 (which is the same immunoconjugate as in the primary reference) in the treatment of ovarian cancers and also discloses that the likelihood of effectiveness of a cancer treatment is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells).  Thus, it also would have obvious to treatment ovarian cancer patients with and IHC score of 2 or 3 and a homogenous cell population of at least 75% to increase the effectiveness of the conjugate.

Claims 105-117 and 119-121 are directed to an invention not patentably distinct from claims 128-168 of commonly assigned 16/934,143. Specifically, the reasons have been discussed above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned 16/934,143, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the appellant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the appellant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.

Provisional Nonstatutory double patenting over 17/150379
Claims 105-117 and 119-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 225-227, 229-237, 239-257, 259-340 and 353-354 of application no 17/150379 in view of Ab et al WO 2011/106528, Fishkin et al US 2014/0023665 (priority to 4/18/2011), Dupont et al US 20110206662, Trogden et al US 20120190661, Carrigan et al US 8709432, Schweizer et al WO 2014/205342 (priority to 6/20/13) and Marchetti et al OcnoTargets and Therapy vol. 7 p. 1223 (2014).
The patent application claims methods of treating ovarian cancer (epithelial, platinum resistant, relapsed or refractory) using immunoconjugates comprising anti-folate receptor antibodies linked through a variety of linkers including sulfo-SPDB to maytansinoids (including DM4). (note:).  huMov19 –sulfo-SPDB-DM4.  huMov19 contains CDRs of SEQ ID NO. 6-10 and 12 (which are the same as applicant’s CDRs of SEQ ID NO. 6-10 and 12), VH and VL of SEQ ID NO. 3 and 5 which are the same as applicant’s SEQ ID NO. 3 and 5) and HC and LC of SEQ ID NO. 13 and 15 (which are the same as applicant’s SEQ ID NO. 13 and 15). The reference also claims that huMOV19 can be antibodies produced by PTA-10772 and PTA-10774. The dosages are 6 mg/kg AIBW.  The drugs per conjugate are 1-10. 
The only difference between the claimed invention and the reference is combination with bevacizumab and steroid, the steroid in eye drop formulation and the dose of bevacizumab being 15 mg/kg once every 3 weeks, the separate administration, the limitation that at least 75% of cells in a sample have an IHC score or at least 2, the use of the immunoconjugates in second plus lines therapy, that the patient has not been previously treated with bevacizumab and the ovarian cancer being platinum sensitive or recurrent.
Ab et al discloses antibodies to FOLR1 and immunoconjugates thereof wherein the antibody is huMOV19 and comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively), and the use of these compounds for the treatment of ovarian cancer (see summary of invention and paragraphs 23-26, 34+, 42, 86, 107+, 168-230 and entire reference).  The antibodies can also be produced by hybridomas PTA-10772 and PTA-10774 (para. 15, 123).  The conjugates comprise the antibody linked to cytotoxic agents wherein a variety of different linkers and cytotoxic agents can be used (paragraphs 23+, 84, 170-230), but the reference does specifically disclose huMov19 –sulfo-SPDB-DM4 and it is used in vivo to treat tumors in mice (Figure 16, Examples 12, 14-17).  The dosages used range from 0.01ug-100mg/kg and can be administered once every three weeks and the administering physician can determine the optimum dosages (paragraph 237).  Example 17 shows the in vivo use of the conjugates for the treatment of epithelial ovarian cancer cells OVCAR3.  The reference also discloses that the conjugates can be used in combination with a second anti-cancer agent and that the therapeutics can be administered separately (para. 42, 90, 237-238).  The cancers can be detected using immunohistochemistry (para. 216-220).  The immunoconjugates can be administered after tumor removal (para. 226) and this reads on a second-line therapy and patients who have not had bevacizumab therapy.  The immunoconjugates have 2-8 drugs per conjugate (para. 180).
Fishkin et al discloses the treatment of ovarian cancer using immunoconjugates wherein the immunoconjugate comprises a cell binding agent, a linker and a cytotoxic agent (can be maytansinoid and DM4 is exemplified) in combination with another chemotherapeutic agent (see summary, para. 119, 133+, 198-217, examples 1 and 3 and entire reference).  The cell binding agent can be huMOV19, antibody products by PTA-10772 and PTA-10774 and the patent specification discloses the huMOV19 in application 13/003723 (para. 236, 238- 241) (which is Ab et al 20120009181).  Ab et al disclose that huMOV19 comprises CDRs of SEQ ID NO. 1-3 and 7-9 (which are applicant’s SEQ ID NO. 9-10, 12 and 6-8, respectively), VL and VH of SEQ ID NO. 11, 4 (which are applicant’s SEQ ID NO. 5 and 3, respectively) and HC and LC of SEQ ID NO. 6 and 13(which are applicant’s SEQ ID NO. 13 and 15, respectively). The reference discloses that the “another chemotherapeutic agent” can be anti-angiogenic agents such as bevacizumab (para. 122) and androgens (i.e. steroids) (para 121).  
Dupont et al discloses the treatment of ovarian cancer, primary platinum sensitive recurrent ovarian cancer, recurrent ovarian cancer and epithelial ovarian cancer using bevacizumab (summary and entire reference) and the dosages for using bevacizumab include administration of 15 mg/kg every three weeks (paragraphs 23-25).  The bevacizumab can also be used in combination with other anti-cancer agents (para 132+).
Trogden et al discloses that formulations of androgens are eye formulations is known in the art (see entire reference, para. 10-14).
Carrigan et al discloses the treatment of cancers using IMGN853 (which is the same immunoconjugate as in the primary reference) (summary, col. 3, lines 54-55, col. 18-21, col. 24-26, col. 27-29, examples 3-6 and entire reference) wherein the cancers include ovarian cancer (col. 13, liners 1-5).  The reference specifically discloses that the FOLR1 expression is detected by IHC and that expression is measured with staining of 0, 1, 2, 3 and 3+ and that the staining uniformity “ranges from focal (<25% of cells stained, to heterogeneous (25-75% of cells stained) to homogeneous (>75% of cells stained)” (col. 2, lines 31-50).  Carrigan’s invention is centered on increasing the likelihood of effectiveness of a cancer treatment and that the likelihood is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells) (col. 2, lines 15-20, col. 26, lines 35-55).  The reference also discloses that the immunoconjugate can be used in combination with other therapeutics and that administration can be consecutive administration (reads on separate) (col. 13, lines 25-28, col. 29, lines 15-25).  The reference also discloses that the combination therapy can provide synergistic effects (col. 29, lines 51-67).  
Schweizer et al discloses the use of anti-folate antibodies for the treatment of folate expressing cancers including epithelial ovarian cancer (EOC), platinum sensitive or resistant cancers, and wherein the subject could have been previously treated with a platinum based therapy, taxane therapy (this means that the administration of the anti-folate antibodies would be a second line treatment (summary, para 7-8, 12, 18, 50, 70, 93-114 and entire reference).
Marchetti et al discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer (page 1233, second column, first full paragraph and entire reference).
	Since the patent application claims methods of treating ovarian cancer (epithelial, platinum resistant, relapsed or refractory) using huMov19 –sulfo-SPDB-DM4 and since Dupont et al disclose the treatment of the same tumors tumors using bevacizumab, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine huMov19 –sulfo-SPDB-DM4 and bevacizumab for the treatment of tumors because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The combination of the two components is further supported by Fishkin et al which disclose the use of immunoconjugates comprising huMov19, linker and maytansinoid (DM4) for the treatment of cancers in combination with bevacizumab. Additionally, since Ab et al  ‘528 discloses that the conjugate can be administered once every three weeks in dosages of about 4 mg/kg to about 16 mg/kg and since Dupont et al discloses that bevacizumab is administered at 15 mg/kg every three weeks for the treatment of tumors and since optimum dosages can be determined by the administering physician (Ab et al, ‘528), it would also have been obvious to use the dosings of Ab and Dupont for the administration of the conjugate and bevacizumab.  The formulation of the androgen in an eye drop formulation would also have been obvious because androgens are known to be formulated in eye drop formulations. The use of steroid is obvious in view of Fishkin which discloses that steroids can be used in combination with the conjugate. 
	It also would have been obvious to treat platinum sensitive ovarian cancers because Dupont et al and Schweizer et al teaches that such cancers can be treated using anti-folate receptor antibodies or bevacizumab.  Similarly, the treatment of recurrent ovarian cancer is obvious in view of Marchetti et al which discloses the use of anti-folate drugs for the treatment of recurrent ovarian cancer.
	With respect to the measurement by IHC and at least 75% of the cells have an IHC of at least 2 or 3, Carrigan et al disclose the use of IMGN853 (which is the same immunoconjugate as in the primary reference) in the treatment of ovarian cancers and also discloses that the likelihood of effectiveness of a cancer treatment is increased by identifying individuals with elevated FOLR1 score and that “sensitivity to the FOLR1 therapeutics correlated with FOLR1 scoring of 2 or higher, especially with level 3 scoring” and that homogeneous staining is preferred (i.e. greater than 75% of the cells).  Thus, it also would have obvious to treatment ovarian cancer patients with and IHC score of 2 or 3 and a homogenous cell population of at least 75% to increase the effectiveness of the conjugate.
	This is a provisional rejection as the claims have not been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643